                 Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 1 of 36




 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE

 6
         NATIONAL PARKS CONSERVATION
         ASSOCIATION,
 7
                                Plaintiff,
 8                                                              C19-645 TSZ
            v.
 9                                                              ORDER
         U.S. DEPARTMENT OF THE NAVY,
10
                                Defendant.
11

12          THIS MATTER comes before the Court on a motion for summary judgment

13 brought by defendant United States Department of the Navy (“Navy”), docket no. 27,

14 and a motion for summary judgment brought by plaintiff National Parks Conservation

15 Association, docket no. 32. Having reviewed all papers filed in support of, and in
                              1
16 opposition to, the motions, the Court enters the following order.

17
     1
18     Plaintiff’s motion, docket no. 47, to strike portions of defendant’s reply, docket no. 43, as well
     as the declarations of Bradford B. Byrnes, docket no. 44, and Commander Erin Quay, docket
     no. 45, is DENIED. Although the descriptions in these materials, concerning the types of
19   custodians from whom records responsive to plaintiff’s Freedom of Information Act (“FOIA”)
     requests were sought, should have been included in defendant’s opening brief and supporting
20   declarations, the information does not alter the nature of the parties’ dispute. Plaintiff contends
     that it is entitled, under FOIA, to know the identities of each custodian, and defendant asserts
21   that the statute does not require disclosure of the names of individuals involved in processing
     FOIA requests. This legal issue must still be resolved notwithstanding the Navy’s description in
22   its reply materials of the positions and job functions of the various unidentified custodians, and
     no purpose would be served by striking the Navy’s submissions.
23

     ORDER - 1
                Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 2 of 36




 1                                            I. Background

 2            This matter concerns the following requests for information made by plaintiff:

 3            • 2016 FOIA Request: Submitted to the Navy on June 10, 2016, this request
                seeks documents relating to the noise and other impacts associated with naval
 4              training exercises on or above Olympic National Park, the Olympic National
                Forest, and the Olympic Peninsula;
 5
              • 2018 FOIA Request: Submitted to the Navy on December 13, 2018, this
 6              request seeks the same information as the 2016 FOIA Request, but from
                June 10, 2016, to the date of the new search;
 7
              • May 2019 NEPA/FOIA Request: Emailed to the Navy pursuant to the
 8              National Environmental Policy Act (“NEPA”) on May 31, 2019, and converted
                to a FOIA request in the fall of 2019, this request seeks information related to
 9              certain statements in the March 2019 draft of the Northwest Training and
                Testing Supplemental Environmental Impact Statement/Overseas
10              Environmental Impact Statement (“NWTT Draft Supplemental EIS/OEIS”);
                and
11
              • 2019 EPA Referral: Submitted to the Environmental Protection Agency
12              (“EPA”) on May 10, 2019, and referred to the Navy on June 24, 2019, this
                request seeks communications between the EPA and the Navy regarding the
13              NWTT Draft Supplemental EIS/OEIS.

     After two administrative appeals, the Navy has produced roughly 19,695 pages of
14
     redacted and unredacted documents in response to the 2016 FOIA Request and the 2018
15
     FOIA Request. 2 With respect to the May 2019 NEPA/FOIA Request, the Navy released
16
     seven (7) of sixteen (16) responsive documents, and withheld the other nine (9) records
17

18
     2
         The Navy’s initial response, in July 2016, to the 2016 FOIA Request consisted of 158 pages of
19 documents, some of which were redacted. See Cassidy Decl. at ¶ 5 (docket no. 34). As of
     October 18, 2019, however, the Navy had produced 16,380 pages of materials in response to the
20 2016 FOIA Request, and on May 8, 2020, the Navy disclosed an additional 56 pages. Byrnes
     Decl. at ¶¶ 30 & 36 (docket no. 28). The Navy’s initial response, in February 2019, to the 2018
21 FOIA Request included 414 pages of records. See Byrnes Decl. at ¶ 18 (docket no. 28); see also
     Cassidy Decl. at ¶ 17 (docket no. 34). By October 3, 2019, the Navy had provided plaintiff with
22 2,961 pages of documents in connection with the 2018 FOIA Request, and on May 8, 2020, the
     Navy released an additional 298 pages. Byrnes Decl. at ¶ 31 & 36 (docket no. 28).
23

     ORDER - 2
             Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 3 of 36




 1 pending a determination by the Director of Administration in the Office of the Secretary

 2 of Defense. See Quay Decl. at ¶ 23-28, 30 (docket no. 30). The Navy is waiting on a

 3 similar determination by the Office of the Secretary of Defense with respect to 37 records

 4 responsive to the 2018 FOIA Request, for a total of 46 documents for which the Navy

 5 cannot itself definitively respond to plaintiff’s requests. See Quay Decl. at ¶ 14 (docket

 6 no. 38). In connection with the 2019 EPA Referral, which involved 33 records, the Navy

 7 withheld six (6) documents and produced all others in either redacted or unredacted form.

 8 See Quay Decl. at ¶¶ 12-13 (docket no. 30).

 9         As required by the Court’s Minute Order entered April 8, 2020, docket no. 23, the

10 Navy has provided, with regard to materials that it refuses to disclose, a separate Vaughn

11 Index for each of plaintiff’s requests. See Ex. O to Byrnes Decl. (docket no. 28-15)

12 (2016 FOIA Request); Ex. P to Byrnes Decl. (docket no. 28-16) (2018 FOIA Request);

13 Ex. Y to Quay Decl. (docket no. 30-8) (May 2019 NEPA/FOIA Request); Ex. V to Quay

14 Decl. (docket no. 30-6) (2019 EPA Referral); see also Vaughn v. Rosen, 484 F.2d 820

15 (D.C. Cir. 1973). Plaintiff challenges (i) the adequacy of the Navy’s searches; and

16 (ii) the Navy’s assertion of certain exemptions pursuant to which information was either

17 redacted or withheld. Both parties seek summary judgment on these issues.

18                                        II. Discussion

19 A.      Summary Judgment Standard Relating to
           Freedom of Information Act Claims
20
           FOIA is premised on the theory that, for a democracy to function properly,
21
     citizens must have access to information possessed by the government so that they may
22
     expose any corruption and hold public officials accountable. See Am. Civil Liberties
23

     ORDER - 3
             Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 4 of 36




 1 Union (“ACLU”) of N. Cal. v. U.S. Dep’t of Justice, 880 F.3d 473, 483 (9th Cir. 2018).

 2 FOIA requires that federal agencies make their records available to the public, subject to

 3 nine enumerated exemptions. Id.; see 5 U.S.C. §§ 552(a)-(b). The Court is authorized to

 4 grant summary judgment if no genuine issue of material fact exists and the moving party

 5 is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The “vast majority” of

 6 FOIA disputes can be resolved on summary judgment. Sandoval v. U.S. Dep’t of Justice,

 7 296 F. Supp. 3d 1, 10 (D.D.C. 2017).

 8         In the context of a suit challenging a federal agency’s discharge of its disclosure

 9 obligations under FOIA, the issues before the Court are (i) whether the requested

10 documents are identifiable, i.e., whether they exist and can be located; and (ii) if so,

11 whether they have been produced or are exempt from FOIA’s inspection requirements.

12 See Hunton & Williams LLP v. EPA, 248 F. Supp. 3d 220, 234 (D.D.C. 2017). In seeking

13 summary judgment as to the first issue, the government may rely on affidavits or

14 declarations containing reasonably specific details about the type of search performed for

15 responsive records, including the search terms used, and averring that all files likely to

16 house any requested materials were searched. See id. at 235-36; Sandoval, 296 F. Supp.

17 3d at 11, 14. The adequacy of an agency’s search is measured by a standard of

18 reasonableness, which depends on the circumstances of the case. Weisberg v. U.S. Dep’t

19 of Justice, 705 F.2d 1344, 1351 (D.C. Cir. 1983). The question is not whether additional

20 responsive documents “might conceivably exist,” but rather whether the government’s

21 search was “reasonably calculated” to reveal relevant materials. Id.

22

23

     ORDER - 4
             Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 5 of 36




 1         If the agency provides the requisite affidavits or declarations, then the FOIA

 2 requester bears the burden of producing evidence suggesting that a genuine dispute of

 3 material fact exists as to the adequacy of the government’s search. Hunton, 248 F. Supp.

 4 3d at 236. As in every civil matter, the party opposing summary judgment must present

 5 “affirmative evidence,” which is “to be believed” and from which all “justifiable

 6 inferences” are to be favorably drawn, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 7 255, 257 (1986), and a FOIA plaintiff cannot rebut the presumption of good faith

 8 afforded to an agency’s affidavits or declarations by asserting “purely speculative claims

 9 about the existence and discoverability of other documents,” Sandoval, 296 F. Supp. 3d

10 at 11. If a FOIA requester seeks summary judgment in its favor, it must satisfy the

11 obligations of a moving party that are set forth in Rule 56.

12         To the extent that responsive materials have been identified and withheld, the

13 government bears the burden of demonstrating that the asserted FOIA exemption applies

14 to the requested documents. See Rojas v. FAA, 941 F.3d 392, 397 (9th Cir. 2019). An

15 agency’s affidavits or declarations supporting the employment of a FOIA exemption

16 must, in good faith, describe the withheld information and the reason for nondisclosure in

17 a factual and non-conclusory manner. Ferranti v. Bureau of Alcohol, Tobacco &

18 Firearms, 177 F. Supp. 2d 41, 45 (D.D.C. 2001). Unless the affidavits or declaration are

19 deficient, the Court need not conduct further inquiry into their veracity. Id. FOIA

20 exemptions are narrowly construed, ACLU, 880 F.3d at 483, but an agency’s justification

21 for invoking an exemption is sufficient if it “appears ‘logical’ or ‘plausible.’” Hunton,

22 248 F. Supp. 3d at 235 (citing Wolf v. CIA, 473 F.3d 370, 374-75 (D.C. Cir. 2007)). The

23

     ORDER - 5
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 6 of 36




 1 Court must “respect the expertise of an agency” in this regard and should “not ‘overstep

 2 the proper limits of the judicial role in FOIA review.’” Id. (quoting Hayden v. Nat’l Sec.

 3 Agency/Cent. Sec. Serv., 608 F.2d 1381, 1388 (D.C. Cir. 1979)).

 4 B.      Adequacy of the Navy’s Searches

 5         Plaintiff challenges the adequacy of the Navy’s searches on two grounds:

 6 (i) the alleged insufficiency of the search terms used by the Navy in connection with the

 7 2016 FOIA Request and the 2018 FOIA Request; and (ii) the Navy’s failure to search the

 8 records of all individuals identified as “preparers” in certain NEPA documents. Both

 9 arguments lack merit.

10         1.     Search Terms

11         The 2016 FOIA Request sought the following records:

12         1.     Any and all documents related to or addressing noise impacts
                  associated with naval training exercises on or above Olympic National
13                Park, the Olympic National Forest, and the Olympic Peninsula;

14         2.     Any and all documents and communications between the Navy and
                  any other state or federal agency related to noise impacts analyzed in
15                [certain NEPA documents abbreviated as] the 2010 EIS, 2014 EA,
                  and 2015 EIS; [and]
16
           3.     Any and all documents related to or addressing impacts to Olympic
17                National Park or its visitors from naval training exercises on or above
                  the Olympic Peninsula.
18 2016 FOIA Request, Ex. A to Byrnes Decl. (docket no. 28-1).

19         The 2018 FOIA Request asked for similar materials:
20         1.     Any and all documents related to or addressing noise impacts
                  associated with naval or military training exercises on or above
21                Olympic National Park, the Olympic National Forest, the Olympic
                  Peninsula, or the World Heritage Site on the Olympic Peninsula;
22

23

     ORDER - 6
             Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 7 of 36




 1          2.     Any and all documents and communications between the Navy and
                   any other state or federal agency, or any elected official related to
 2                 noise impacts analyzed in [certain NEPA documents abbreviated as]
                   the 2010 EIS, [the] 2014 EA, the 2015 EIS or any drafts of the
 3                 forthcoming 2020 SElS; [and]

 4          3.     Any and all documents related to or addressing impacts to Olympic
                   National Park[,] the World Heritage Site on the Olympic Peninsula or
 5                 visitors to those locations from naval or military training exercises on
                   or above the Olympic Peninsula.
 6
     2018 FOIA Request, Ex. I to Byrnes Decl. (docket no. 28-9).
 7
            To find responsive documents, the Navy used the following search terms:
 8
                   •   “Olympic National Park”
 9                 •   “Olympic National Park” and “noise”
                   •   “Olympic Peninsula”
10                 •   “Olympic Peninsula” and “noise”
                   •   “Olympic National Forest”
11                 •   “Olympic National Forest” and “noise”
                   •   “Olympic” and “Military Operations Area”
12                 •   “Olympic” and “MOA”
                   •   “ONP”
13
     See Byrnes Decl. at ¶ 24 (docket no. 28). Plaintiff contends that the above list is
14
     incomplete and that the Navy should be required to perform additional searches using the
15
     following words and acronyms:
16
                   •   “Olympic” or “Olympics”
17                 •   “NEPA”
                   •   “EIS”
18                 •   “SEIS”
                   •   “EA”
19                 •   “Appendix J”
                   •   “Appendix K”
20
                   •   “World Heritage Site”
                   •   “Growler”
21
                   •   each term above in combination with “noise”
22 See Pla.’s Resp. at 4 & 12 (docket no. 39).

23

     ORDER - 7
             Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 8 of 36




 1          The Court agrees with the Navy that plaintiff’s position is not reasonable. With

 2 respect to “Olympic” or “Olympics,” plaintiff makes no showing that these words would

 3 reveal relevant documents that were not discovered using “Olympic” in combination with

 4 “National Park,” “National Forest,” “Peninsula,” “Military Operations Area,” or “MOA.”

 5 The commonly-used acronyms “NEPA,” “EIS, “SEIS,” and “EA” and the generic

 6 descriptors “Appendix J” and “Appendix K” are not tailored in any manner to the topics

 7 about which plaintiff has requested documents, and searches using these terms in

 8 isolation would likely reveal an unmanageable number of non-responsive documents.

 9 Similarly, the phrase “World Heritage Site” is overbroad given that Olympic National

10 Park is only one of 24 World Heritage Sites in the United States. As to “Growler,”

11 plaintiff’s FOIA requests contain no reference to this specific model of aircraft, and

12 plaintiff offers no basis for believing that records not located when the Navy searched for

13 materials with Olympic National Park, Forest, or Peninsula in combination with “noise”

14 would be found using solely the word “Growler,” and would not be classified or

15 otherwise exempt from disclosure under FOIA. The Court concludes that no genuine

16 dispute of material fact exists and the Navy is entitled to judgment as a matter of law as

17 to the adequacy of its search terms. 3

18
     3
19   This issue pertains only to the 2016 FOIA Request and the 2018 FOIA Request. The May 2019
   NEPA/FOIA Request, which was in the form of an email with a six-page attachment, requested
20 that the Navy make publicly available the information supporting certain statements contained in
   a draft NEPA document. Ex. M to Smith Decl. (docket no. 33-13). For example, the May 2019
21 NEPA/FOIA Request sought inter alia data for the assertions that (i) 95% of Navy training flight
   time within the Olympic Military Operations Areas occurs at or above 10,000 feet above mean
   sea level (“MSL”), (ii) Navy aircraft in transit to the Olympic Military Operations Areas
22 normally fly at or about 15,000 feet above MSL, and (iii) for the period from 2015 through 2017,
   an average of 2,224 EA-18Gs (Growlers) per year transited to and from the Olympic Military
23

     ORDER - 8
              Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 9 of 36




 1          2.      Custodians

 2          In coordinating its search for documents sought by the 2016 FOIA Request and

 3 the 2018 FOIA Request, the Navy identified 27 custodians, who were instructed to look

 4 for both electronic and paper files containing potentially responsive materials. See

 5 Byrnes Decl. at ¶¶ 22-23 (docket no. 28). The Navy has disclosed the names of three of

 6 the 27 custodians, and described the other 24 custodians, including one contractor, by

 7 position or area of responsibility. See id. at ¶ 22; see also Byrnes Decl. at ¶ 8 (docket

 8 no. 44). Plaintiff’s challenge to the Navy’s refusal, pursuant to Department of Defense

 9 policy, to reveal the identities of custodians who have a military rank of 0-6 (Navy

10

11

12
     Operations Areas. Id. (docket no. 33-13 at 3-4). Plaintiff does not appear to contend that the
     Navy should have used different or additional search terms to locate this type of information.
13   Rather, plaintiff expresses dissatisfaction with the declaration of John Mosher. Mr. Mosher is
     the Northwest Program Manager for the United States Pacific Fleet’s Environmental Readiness
14   Division, and he coordinated the search for materials responsive to the May 2019 NEPA/FOIA
     Request. See Mosher Decl. at ¶¶ 2 & 9 (docket no. 31). Mr. Mosher interpreted the May 2019
15   NEPA/FOIA Request as seeking the following categories of information: (i) internal Navy
     discussions and draft documents relating to the Navy’s training activities within the Olympic
16   Military Operations Areas; (ii) data from certain software programs known as the Sierra Hotel
     Aviation Readiness Program (“SHARP”) and the Data Collection and Scheduling Tool
17   (“DCAST”); (iii) specific air modeling inputs; and (iv) data residing in the Federal Aviation
     Administration’s Performance Data Analysis and Reporting System (“PDARS”). Id. at ¶ 11.
18   Mr. Mosher forwarded responsive materials in the Navy’s possession to the Navy’s attorneys,
     and concluded that the search was complete because “no other records would be maintained in
     any other locations besides where [he] searched.” Id. at ¶ 17. Plaintiff does not quarrel with
19   Mr. Mosher’s understanding of the materials demanded in the May 2019 NEPA/FOIA Request,
     which was, unlike the 2016 FOIA Request and the 2018 FOIA Request, very specific and
20   focused, and the Court concludes that Mr. Mosher knew what he needed to find and where to
     look. The Court declines plaintiff’s invitation to require Mr. Mosher to recite exactly which file
21   drawers, computers, and other storage devices he reviewed. With respect to the 2019 EPA
     Referral, the documents at issue were forwarded by the EPA to the Navy for review, and plaintiff
22   can make no claim that the Navy was required to conduct an independent search for responsive
     records. See Quay Decl. at ¶ 11 (docket no. 30).
23

     ORDER - 9
             Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 10 of 36




 1 Captain or below) or a civilian rank of GS-15 or below, see Byrnes Decl. at ¶ 6 (docket

 2 no. 29), is addressed separately in Section II.C.3, below.

 3          In arguing that the Navy has not designated a sufficient number of custodians for

 4 its search, plaintiff has offered a list of 38 government employees, see Ex. T to Cassidy

 5 Decl. (docket no. 34-20), who were identified as “preparers” in one or more of the

 6 following four NEPA documents:

 7          • Northwest Training Range Complex Final EIS/OEIS
              (September 2010)
 8
            • Pacific Northwest Electronic Warfare Range Final
 9            Environmental Assessment (September 2014)
            • NWTT Final EIS/OEIS (October 2015)
10
            • NWTT Draft Supplemental EIS/OEIS (March 2019)
11
     Plaintiff’s list of “preparers” includes the three custodians for whom the Navy has
12
     provided names, i.e., Kimberly Kler, John Mosher, and Jacqueline Queen, who were the
13
     project managers primarily responsible for the NEPA documents at issue. See Byrnes
14
     Decl. at ¶ 22 (docket no. 28).
15
            As explained by the Navy, however, the list of custodians who might have
16
     documents responsive to the 2016 FOIA Request and the 2018 FOIA Request is not
17
     coextensive with plaintiff’s longer list of NEPA “preparers” because the NEPA
18
     documents have a geographic scope beyond just the Olympic Peninsula. See Byrnes
19
     Decl. at ¶ 7 (docket no. 44). The NEPA documents relate to the Northwest Training and
20
     Testing Study Area, which includes land, air, and sea regions throughout the Pacific
21
     Northwest and southeastern Alaska. Id. at ¶ 7 & Ex. 1 (Fig. 1.1-1). The Navy’s decision
22
     to exclude certain NEPA “preparers” as custodians because they are unlikely to possess
23

     ORDER - 10
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 11 of 36




 1 relevant documents is supported by the job descriptions on plaintiff’s list, which indicate

 2 that the areas of responsibility for at least thirteen individuals are or might likely be

 3 outside the Olympic Peninsula, for example, southeast Alaska (1), undersea warfare (5),

 4 naval sea systems (2), and space and naval warfare (5). See Ex. T to Cassidy Decl.

 5 (docket no. 34-20).

 6         The Navy has represented that all Navy personnel, as well as a Navy contractor,

 7 with primary responsibility for the Navy’s activities on or around the Olympic Peninsula

 8 were treated as custodians. See Byrnes Decl. at ¶ 8 (docket no. 44). Consistent with the

 9 list of “preparers” offered by plaintiff, the 27 custodians selected by the Navy included

10 “program managers, project managers, environmental planners, biologists, range

11 coordinators, and attorneys that were involved with the portions of the [four NEPA

12 documents] related to the Navy’s training activities on or around the Olympic Peninsula,”

13 as well as “Navy personnel involved with the Navy’s training and readiness requirements

14 for the Pacific Northwest and the Navy’s training activities within the Olympic Military

15 Operations Areas.” Id. Among the Navy’s custodians were personnel at Naval Air

16 Station, Whidbey Island, which is the base of operations for the aircraft known as the

17 Growler. Id. The various custodians searched “all locations likely to contain relevant

18 documents.” Id. at ¶ 13.

19         The Court finds that the Navy’s search for documents responsive to the 2016

20 FOIA Request and the 2018 FOIA Request was “reasonably calculated” to reveal

21 relevant materials. See Weisberg, 705 F.2d at 1351. Plaintiff’s suggestion that additional

22 custodians might have responsive documents is not supported by the voluminous record.

23

     ORDER - 11
               Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 12 of 36




 1 Plaintiff’s separate argument, in its motion for summary judgment, that the Navy’s failure

 2 to produce certain materials establishes that its search was inadequate runs contrary to

 3 FOIA jurisprudence, which directs the Court to evaluate the appropriateness of the

 4 government’s search methodology, not the fruits of its search efforts. See Zaldivar v.

 5 U.S. Dep’t of Veterans Affairs, 2016 WL 4429657 at *3 (D. Ariz. Aug. 22, 2016), aff’d,

 6 695 F. App’x 319 (9th Cir. 2017); see also Iturralde v. Comptroller of Currency, 315

 7 F.3d 311, 315 (D.C. Cir. 2003). The Court concludes that no genuine dispute of material

 8 fact exists and the Navy is entitled to judgment as a matter of law as to the adequacy of

 9 its search.

10 C.         Exemptions Invoked by the Navy

11            Of the nine exemptions enumerated in FOIA, only three are at issue in this

12 matter, 4 namely Exemption 3 for materials “specifically exempted from disclosure by

13 statute,” Exemption 5 for “inter-agency or intra-agency memorandums or letters that

14 would not be available by law to a party . . . in litigation with the agency,” and

15 Exemption 6 for “personnel and medical files and similar files the disclosure of which

16 would constitute a clearly unwarranted invasion of personal privacy.” See 5 U.S.C.

17 §§ 552(b)(3), (5), & (6). Plaintiff argues that the Navy has invoked these exemptions too

18

19
     4
         At least one document, the Fleet Replacement Squadron class syllabus sought in the May 2019
20 NEPA/FOIA Request, see Ex. M to Smith Decl. (docket no. 33-13 at 3), was originally treated as
     classified and therefore exempt from disclosure pursuant to 5 U.S.C. § 552(b)(1). The Navy
21 later concluded that, although related materials are classified, the syllabus itself is not classified,
     and the syllabus has been produced to plaintiff. See Quay Decl. at ¶ 20 (docket no. 45); Pla.’s
22 Praecipe at 1 (docket no. 48) (indicating that the syllabus was provided on June 20, 2020). Thus,
     the Court need not address the merits of the Navy’s invocation of FOIA Exemption 1.
23

     ORDER - 12
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 13 of 36




 1 broadly or without providing sufficient justification, and it asks that the Court direct the

 2 Navy to produce in unredacted form all records listed on the four Vaughn Indices. The

 3 Navy seeks summary judgment that no further disclosures are required.

 4          1.     Exemption 3: Materials Exempted from Disclosure By Statute

 5          The Navy has refused to produce 46 documents on the basis of Exemption 3,

 6 citing 10 U.S.C. § 130e. As indicated earlier, of these 46 documents, 37 are responsive to

 7 2018 FOIA Request and nine (9) relate to the May 2019 NEPA/FOIA Request. Byrnes

 8 Decl. at ¶¶ 46 & 48 (docket no. 28). The statute at issue indicates that the Secretary of

 9 Defense may exempt from disclosure under FOIA “Department of Defense critical

10 infrastructure security information,” or “DCRIT,” which is defined as “sensitive but

11 unclassified information that, if disclosed, would reveal vulnerabilities in Department of

12 Defense critical infrastructure that, if exploited, would likely result in the significant

13 disruption, destruction, or damage of or to Department of Defense operations, properties,

14 or facilities.” See 10 U.S.C. §§ 130e(a)&(f). Section 130e requires the Secretary of

15 Defense to make a written determination that the records at issue constitute DCRIT and

16 that the public interest in their disclosure is outweighed by the prevention of their

17 dissemination. Id. at § 130e(a). The decision of whether to assert Exemption 3 with

18 respect to materials that are potentially DCRIT has been delegated to and must be made

19 by the Office of the Secretary of Defense, Director of Administration. See Byrnes Decl.

20 at ¶ 47 (docket no. 28).

21          The Navy withheld the 46 documents at issue while awaiting a determination from

22 the Director of Administration. As of June 2020, when the parties completed their

23

     ORDER - 13
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 14 of 36




 1 briefing in this matter, no decision had been made, and no update has since been provided

 2 to the Court. On or before December 4, 2020, the parties shall file a Joint Status Report

 3 indicating:

 4         (A)    whether the Director of Administration has announced a decision
                  concerning the 46 records at issue;
 5
                  (1)    if not, when is a determination is expected; or
 6
                  (2)    if so, whether the Director of Administration has designated
 7                       the materials as DCRIT; and

                         (a)    if not, whether the Navy will produce or has produced
 8                              the documents; or
 9                       (b)    if so, what further remedy, if any, can the Court
                                provide given that the Secretary of Defense is not a
10                              party to this action; and

11         (B)    whether the portion of this litigation involving DCRIT or potentially
                  DCRIT materials may be dismissed as either moot or beyond the
12                scope of the Court’s jurisdiction.

13 With respect to the Navy’s invocation of Exemption 3, the parties’ cross-motions for

14 summary judgment are DEFERRED.

15         2.     Exemption 5: Work Product or Privileged Materials

16         Exemption 5 encompasses records that are normally privileged in the context of

17 civil discovery, including materials that are protected by the work-product doctrine, the

18 attorney-client privilege, and the deliberative-process privilege. ACLU, 880 F.3d at 483.

19 Exemption 5 ensures that a litigant against the government cannot obtain via FOIA what

20 it may not acquire through the process of discovery in a civil proceeding. See Maricopa

21 Audubon Soc’y (“Audubon”) v. U.S. Forest Serv., 108 F.3d 1089, 1092 (9th Cir. 1997);

22 see also United States v. Weber Aircraft Corp., 465 U.S. 792, 799-802 (1984). With

23

     ORDER - 14
             Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 15 of 36




 1 respect to three of the four FOIA requests at issue, the Navy has redacted or withheld the

 2 following numbers of documents pursuant to 5 U.S.C. § 552(b)(5):

 3                                              Redacted          Withheld
                   2016 FOIA Request:           69 records        119 records
 4
                   2018 FOIA Request:           24 records        230 records
 5                 2019 EPA Referral:              N/A               6 records.

 6 See Ex. O to Byrnes Decl. (docket no. 28-15) (Vaughn Index re: 2016 FOIA Request);

 7 Ex. P to Byrnes Decl. (docket no. 28-16) (Vaughn Index re: 2018 FOIA Request); Ex. V

 8 to Quay Decl. (docket no. 30-6) (Vaugh Index re: 2019 EPA Referral). No materials

 9 responsive to the May 2019 NEPA/FOIA Request were withheld on the basis of

10 Exemption 5. See Ex. Y to Quay Decl. (docket no. 30-8). The Navy has invoked the

11 work-product doctrine as to some of the withheld documents, and the attorney-client

12 privilege and/or deliberative-process privilege with respect to the remaining materials.

13                 a.     Work Product
14          Documents qualify for work-product protection if they were prepared (i) in
15 anticipation of litigation or for trial (ii) by or for a party or its representative. ACLU,

16 880 F.3d at 484. Work product includes the mental impressions, conclusions, opinions,

17 or legal theories of an attorney, as well as factual materials prepared in anticipation of

18 litigation. Hunton, 248 F. Supp. 3d at 251. A document may be protected by the work-

19 product doctrine even though it was not prepared exclusively for litigation if it served

20 dual purposes, one of which related to the prospect of litigation. ACLU, 880 F.3d at 485-

21 86. As observed by the Ninth Circuit, agency attorneys “anticipating potentially

22 recurring legal issues must be free to ‘work with a certain degree of privacy, free from

23

     ORDER - 15
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 16 of 36




 1 unnecessary intrusion by opposing parties and their counsel.’” Id. at 487. To invoke the

 2 work-product doctrine, an agency must (i) describe the nature and contents of the

 3 withheld document, (ii) identify the document’s author, (iii) note the circumstances

 4 surrounding the document’s creation, and (iv) indicate the type of litigation for which the

 5 document’s use is anticipated or at least foreseeable. Hunton, 248 F. Supp. 3d at 251.

 6         The Navy has withheld, on work-product grounds, one (1) document responsive to

 7 the 2016 FOIA Request and fifteen (15) records sought in the 2018 FOIA Request. With

 8 respect to these materials, the Navy has provided the associated Bates numbers, dates of

 9 transmittal, and titles or file names, as well as, with one exception, the identities of one or

10 more attorneys who sent, received, or were copied on the documents:

11
                     Table 1: Materials Withheld Pursuant to Work-Product Doctrine
12
     Bates Numbers             Date Title or File Name                         Attorney Involved
13    NPCA00016170-
                           8/28/2014
                                       Legal Sufficiency Memo for Electronic
                                                                               not disclosed
      NPCA00016175                     Warfare Range NW Final EA 27 Aug 14
14    NPCAII00003363-
                           1/10/2019 RE: Draft NWTT LSM
                                                                               cc’d to: Commander
      NPCAII00003364                                                           (“CDR”) Abby Kagle
15    NPCAII00003365-                  NWTT_legal_sufficiency_memo_2018_       attachment to email
                           1/10/2019
      NPCAII00003382                   update_CleanCopy                        identified above
16    NPCAII00003383-
                            1/8/2019 Draft NWTT Legal Sufficiency Memo         cc’d to: CDR Kagle
      NPCAII00003383
17    NPCAII00003384-                  NWTT_legal_sufficiency_memo_2018_       attachment to email
                            1/8/2019
      NPCAII00003401                   update_CleanCopy                        identified above
18    NPCAII00003402-
                            1/8/2019 Draft NWTT Legal Sufficiency Memo         cc’d to: CDR Kagle
      NPCAII00003402
19    NPCAII00003403-                NWTT_legal_sufficiency_memo_2018_         attachment to email
                            1/8/2019
      NPCAII00003420                 update_CleanCopy                          identified above
20    NPCAII00003450-                Legal Sufficiency Memo for NWTT           sent to: CDR Kagle;
                          12/31/2018
      NPCAII00003450                 DSIES/OEIS (attorney/client priv)         cc: Edward J. Balsamo
21    NPCAII00003451-                                                          attachment to email
                          12/31/2018 NWTT SEIS Legal Sufficiency Memo
      NPCAII00003468                                                           identified above
      NPCAII00003469-
22                          1/4/2019 NWTT Legal Sufficiency Memo               from: CDR Kagle
      NPCAII00003469

23

     ORDER - 16
             Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 17 of 36


                                           Table 1: continued
 1    Bates Numbers            Date Title or File Name                      Attorney Involved
      NPCAII00003470-                                                       attachment to email
 2    NPCAII00003487
                            1/4/2019 NWTT Legal Sufficiency Memo
                                                                            identified above
      NPCAII00003488-                  RE: NWTT Legal Sufficiency Memo -
 3                          1/8/2019                                        sent to: CDR Kagle
      NPCAII00003489                   With Suggested Edits
      NPCAII00003490-                                                       attachment to email
 4                          1/8/2019 NWTT Legal Sufficiency Memo
      NPCAII00003507                                                        identified above
      NPCAII00003508-                                                       attachment to email
 5                          1/8/2019 NWTT SEIS Legal Sufficiency Memo
      NPCAII00003525                                                        identified above
      NPCAII00003526-
 6                         1/29/2019 RE: NWTT Legal Sufficiency Memo        sent to: CDR Kagle
      NPCAII00003528
      NPCAII00003529-                                                       attachment to email
 7                         1/29/2019 NWTT SEIS Legal Sufficiency Memo
      NPCAII00003545                                                        identified above

 8
     See Exs. O & P to Byrnes Decl. (docket nos. 28-15 & 28-16).
 9
            The Navy has explained that all of the records on Table 1 are either legal
10
     sufficiency memoranda prepared by Navy attorneys in anticipation of litigation, which
11
     analyze the litigation risks related to the underlying documents that are the subject of the
12
     memoranda, or emails among Navy attorneys concerning and/or transmitting the legal
13
     sufficiency memoranda. See Byrnes Decl. at ¶¶ 44-45 (docket no. 28). The first
14
     document on Table 1 was generated shortly before issuance of the Pacific Northwest
15
     Electronic Warfare Range Final Environmental Assessment in September 2014, and the
16
     remaining materials were created in connection with the Northwest Training and Testing
17
     Supplemental EIS/OEIS, the publicly available draft of which was issued in March 2019,
18
     and the final version of which was published in September 2020, see Notice (docket
19
     no. 49). The Court concludes that the Navy has met its burden of describing with
20
     sufficient specificity the “logical” grounds for asserting the work-product doctrine, see
21
     Wolf, 473 F.3d at 374-75, and the Navy is entitled to summary judgment that, pursuant to
22
     FOIA Exemption 5, the records listed on Table 1 need not be disclosed.
23

     ORDER - 17
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 18 of 36




 1                 b.     Attorney-Client Privilege

 2          The attorney-client privilege shields from disclosure confidential communications

 3 by clients to their attorneys made for the purpose of securing legal advice or services, as

 4 well as communications by attorneys to their clients if they “rest on confidential

 5 information obtained from the client[s].” Hunton, 248 F. Supp. 3d at 253. For purposes

 6 of this privilege, a governmental agency may be a “client” and an agency lawyer may be

 7 the “attorney.” Id. To carry its burden of establishing the privilege, the Navy must show:

 8 (i) it is a “client” for purposes of claiming the privilege; (ii) one of the individuals

 9 involved in the communication at issue is a member of the bar acting, with respect to the

10 communication, in the capacity of a lawyer; and (iii) the communication relates to

11 information provided outside the presence of strangers for purposes of securing legal

12 advice. See id.

13          The Navy has invoked the attorney-client privilege with respect to the following

14 numbers of documents:

15                                              Redacted          Withheld
                   2016 FOIA Request:           39 records        32 records
16
                   2018 FOIA Request:           11 records        63 records.
17
     See Exs. O & P to Byrnes Decl. (docket nos. 28-15 & 28-16). With respect to these
18
     documents, the Navy has indicated in the two related Vaughn Indices that the redacted or
19
     withheld materials reflect one of the following protected categories of information:
20
     (i) “Navy attorneys [sic] input on the draft document,” (ii) “Navy staff communications
21
     with attorneys,” or (iii) “attorney guidance [or advice] to Navy staff.” See id. The Navy,
22
     however, has offered almost no data to support these representations, generally failing to
23

     ORDER - 18
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 19 of 36




 1 identify the lawyers involved or describe the circumstances that would indicate the

 2 communications were confidential. None of the many declarations submitted by the

 3 Navy even contain the phrase “attorney-client privilege.” See Byrnes Decl. (docket

 4 no. 28); Byrnes Decl. (docket no. 29); Quay Decl. (docket no. 30); Mosher Decl. (docket

 5 no. 31); Mosher Decl. (docket no. 37); Quay Decl. (docket no. 38); Byrnes Decl. (docket

 6 no. 44); Quay Decl. (docket no. 45). In apparent recognition of the inadequacy of its

 7 showing, the Navy has requested that it be allowed to supplement its arguments and/or

 8 Vaughn Indices on the subject of “attorney work product,” including the Navy’s assertion

 9 of the attorney-client privilege. See Navy’s Resp. at 20 (docket no. 36).

10         Given the current record, the Court cannot determine, as a matter of law, whether

11 the Navy has appropriately invoked attorney-client privilege. With respect to redacted

12 materials (a total of 50 records), the Court will permit the Navy to supplement its Vaughn

13 Indices and provide an additional declaration to support the redactions at issue. The

14 revised Vaughn Indices should be filed in CM/ECF and sent, in a searchable and sortable

15 format, as an attachment to an email addressed to ZillyOrders@wawd.uscourts.gov,

16 which shall be cc’d to opposing counsel. These submissions are due by December 4,

17 2020. On or before December 28, 2020, plaintiff may file a supplemental response, not

18 to exceed twelve (12) pages in length. On or before January 8, 2021, the Navy may file a

19 supplemental reply, not to exceed six (6) pages in length.

20         With regard to the 95 documents withheld in their entirety on the basis of attorney-

21 client privilege, the Court observes that the Navy also designated these materials as

22 exempt from disclosure pursuant to the deliberative-process privilege. In light of the

23

     ORDER - 19
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 20 of 36




 1 Court’s rulings, set forth in the next section, that these records are protected by the

 2 deliberative-process privilege, the Court need not address the Navy’s separate assertion

 3 of attorney-client privilege.

 4                c.     Deliberative-Process Privilege

 5         The deliberative-process privilege protects the internal decision-making methods

 6 of federal agencies and shields from public view all documents reflecting “advisory

 7 opinions, recommendations and deliberations comprising part of a process by which

 8 governmental decisions and policies are formulated.” ACLU, 880 F.3d at 490 (quoting

 9 NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 150 (1975)). The purpose of the

10 deliberative-process privilege is to avoid injury to the quality of agency decisions by

11 encouraging “frank discussion of legal or policy matters” without fear of public

12 dissemination. See Sears, 421 U.S. at 150-51. The privilege focuses on the inhibiting

13 effect of forcing agencies to disclose pre-decisional communications, which might reduce

14 the candor of agency personnel and produce ill-informed and poorer results. Id.; see also

15 Assembly of Cal. v. U.S. Dep’t of Commerce, 968 F.2d 916, 920 (9th Cir. 1992) (the

16 privilege “allow[s] agencies freely to explore possibilities, engage in internal debates, or

17 play devil’s advocate without fear of public scrutiny,” and it addresses the concern that,

18 “if agencies were forced to ‘operate in a fishbowl,’ [the] candid exchange of ideas . . .

19 would cease and the quality of decisions would suffer” (citation omitted)); City of W.

20 Chicago v. U.S. Nuclear Regulatory Comm’n, 547 F. Supp. 740, 747 (N.D. Ill. 1982)

21 (“Creative or unorthodox ideas that might have been put forward in draft versions of

22

23

     ORDER - 20
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 21 of 36




 1 documents could be stifled if their authors knew that the documents would be subject to

 2 public view.”).

 3         In contrast, the privilege does not protect communications made after a decision

 4 has been reached, which are generally designed to explain the agency’s actions, and

 5 which do not threaten the deliberative process if disclosed. Sears, 421 U.S. at 151-52;

 6 see Assembly of Cal., 968 F.2d at 920 (“documents deemed ‘postdecisional’ do not enjoy

 7 the protection of the deliberative process privilege”). Indeed, to the extent that the

 8 agency provides reasons for adopting a particular policy, such statements are considered

 9 “working law” of the agency and may not be withheld in response to a FOIA request on

10 the basis of Exemption 5. Sears, 421 U.S. at 152-53; see ACLU, 880 F.3d at 490 (the

11 “working law exception places a boundary on the deliberative process privilege”).

12         To fall within the bounds of the deliberative-process privilege, the documents at

13 issue must be both (i) pre-decisional in nature, and (ii) part of the agency’s deliberative

14 process. Audubon, 108 F.3d at 1093. A record is pre-decisional if it was prepared to

15 “assist an agency decisionmaker in arriving at [a] decision.” Id. (quoting Assembly of

16 Cal., 968 F.2d at 920 (adopting the definition set forth in Formaldehyde Inst. v. Dep’t of

17 Health & Human Servs., 889 F.2d 1118, 1122 (D.C. Cir. 1989))). Pre-decisional

18 materials include “recommendations, draft documents, proposals, suggestions, and other

19 subjective documents” that reflect “the personal opinions of the writer rather than the

20 policy of the agency.” Id. A document is part of the agency’s deliberative process if its

21 disclosure would expose an agency’s decision-making process in “such a way as to

22 discourage candid discussion within the agency and thereby undermine the agency’s

23

     ORDER - 21
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 22 of 36




 1 ability to perform its functions.” Id.; see Hunton, 248 F. Supp. 3d at 240 (the materials

 2 must reflect “the give-and-take of the consultative process”). To justify the assertion of

 3 the deliberative-process privilege, an agency must provide the following information:

 4 (i) the nature of the specific deliberative process involved; (ii) the function and

 5 significance of the document in that process; and (iii) the nature of the decision-making

 6 authorities vested in the document’s author and its recipient. Hunton, 248 F. Supp. 3d at

 7 241.

 8         The Navy has invoked the deliberative-process privilege with respect to the

 9 following numbers of documents:

10                                             Redacted          Withheld
                  2016 FOIA Request:           54 records        118 records
11
                  2018 FOIA Request:           16 records        215 records
12                2019 EPA Referral:              N/A              6 records.

13 See Exs. O & P to Byrnes Decl. (docket nos. 28-15 & 28-16); Ex. V to Quay Decl.

14 (docket no. 30-6). The Navy indicates that these documents either “originated within the

15 agency” (i.e., were authored by Navy employees or contractors) or are “inter-agency

16 communications.” Byrnes Decl. at ¶ 37 (docket no. 28); see also Quay Decl. at ¶ 17

17 (docket no. 30). The Navy contends that the materials are pre-decisional, do not set forth

18 formal or informal Navy policies or decisions (i.e., “working law”), and contain frank

19 communications among or with Navy personnel who are not decisionmakers and on

20 whom the release of these records pursuant to FOIA would have a future chilling effect.

21 Byrnes Decl. at ¶ 37 (docket no. 28); see also Quay Decl. at ¶¶ 17-18 (docket no. 30).

22 The Navy also expresses concern that release of these documents in unredacted form

23

     ORDER - 22
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 23 of 36




 1 might cause public confusion by disclosing conclusions and reasoning that were not

 2 adopted by and do not reflect the views of the Navy or the United States. Byrnes Decl. at

 3 ¶ 37 (docket no. 28); see also Quay Decl. at ¶ 18 (docket no. 30).

 4         With respect to each assertion of the deliberative-process privilege, the Vaughn

 5 Indices provide a brief recitation of the deliberative process at issue, the relevance of the

 6 document within that process, and the role (but generally not the identity) of the

 7 document’s author and/or recipient(s). Plaintiff contends that the Vaughn Indices lack

 8 sufficient information. The Court disagrees. The Vaughn Indices provide enough detail

 9 to understand what materials were redacted or not disclosed and why.

10         For example, numerous records that were withheld in their entirety are described

11 as pre-decisional drafts “reflecting the evaluation of information and opinions by Navy

12 staff” relating to the Northwest Training and Testing Draft Supplemental EIS/OEIS. See

13 Ex. P to Byrnes Decl. (docket no. 28-16). The NWTT Draft Supplemental EIS/OEIS was

14 revised several times before it was disclosed to the public for comment. See Byrnes

15 Decl. at ¶ 39 (docket no. 28) (indicating that the Cumulative Impacts section alone was

16 the subject of eleven (11) early drafts, and at least fourteen (14) drafts of Appendix J,

17 concerning airspace noise, were generated). The Navy has explained that, before the

18 release of the NWTT Draft Supplemental EIS/OEIS in March 2019, multiple subject-

19 matter experts for the Navy provided input on early drafts in the nature of comments,

20 analyses, opinions, and projections relating to activities needed for the Navy to maintain

21 military readiness beyond 2020 and into the reasonably foreseeable future. Id. at ¶ 38.

22 As reflected by this sampling, the Vaughn Indices sufficiently explain the nature of the

23

     ORDER - 23
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 24 of 36




 1 materials redacted or withheld pursuant to the deliberative-process privilege. Thus, to the

 2 extent that plaintiff’s motion to compel the Navy to disclose pre-decisional materials is

 3 based solely on the alleged deficiency of the Vaughn Indices, see Pla.’s Mot. at 21-24

 4 (docket no. 32), it is DENIED.

 5         Plaintiff has also challenged the Navy’s invocation of the deliberative-process

 6 privilege in three substantive areas: (i) purely factual information; (ii) comments from

 7 other agencies or the public; and (iii) communications with contractors. Plaintiff’s

 8 arguments lack merit.

 9                       i.     Purely Factual Information

10         Plaintiff contends that the factual information contained in the records withheld by

11 the Navy is not protected, and that the Navy must show that the documents cannot be

12 reasonably segregated and produced in redacted form. The deliberative-process privilege

13 does not shield from disclosure purely factual materials because agencies have “no

14 legitimate interest in keeping the public ignorant of the facts” from which they worked.

15 See Assembly of Cal., 968 F.2d at 921. FOIA Exemption 5 cannot be used to “spare

16 agencies the embarrassment of being exposed as having gotten their facts wrong.” See

17 City of W. Chicago, 547 F. Supp. at 748. The Supreme Court, however, has warned

18 against drawing “wooden” distinctions between “factual” and “deliberative” records, and

19 has instead encouraged application of the “same flexible, common-sense approach that

20 has long governed” discovery disputes in civil litigation. See EPA v. Mink, 410 U.S. 73,

21 91 (1973). The Court’s inquiry is whether the information at issue reveals the agency’s

22 deliberative process. Assembly of Cal., 968 F.2d at 921.

23

     ORDER - 24
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 25 of 36




 1         Some figures are not purely factual, but rather are derived “from a complex set of

 2 judgments.” Id. at 922 (quoting Quarles v. Dep’t of Navy, 893 F.2d 390, 392 (D.C. Cir.

 3 1990)). For example, cost estimates that require a comparison of competing bids, or

 4 budgets that take into account projected needs, prior endeavors, and probable suppliers,

 5 involve the type of “elasticity that has persuaded courts to provide shelter for opinions

 6 generally.” See Quarles, 893 F.2d at 392-93. In addition, summaries of historical

 7 information are not purely factual because the process of summarization is itself

 8 deliberative. City of W. Chicago, 547 F. Supp. at 749 (citing Lead Indus. Ass’n v. OSHA,

 9 610 F.2d 70, 85 (2d Cir. 1979) (observing that a summary indicates “which facts in the

10 massive rule-making record were considered significant by the decisionmaker and those

11 assisting her”)). Similarly, factual recitations that appeared in a draft, but were deleted

12 from the final version of a published document, are deliberative because their omission

13 reveals that the agency decided not to rely on those facts or related analysis after having

14 been invited to do so. See Lead Indus., 610 F.2d at 86. On the other hand, if the same

15 data set forth in a draft is contained in the record made publicly available, then FOIA

16 does not require further disclosure. Id.

17         FOIA requires that “[a]ny reasonably segregable portion of a record shall be

18 provided to any person requesting such record after deletion of the portions which are

19 exempt.” 5 U.S.C. § 552(b). In the context of factual information, the Court is tasked

20 with determining whether the proportion of nonexempt material is “relatively small” and

21 “so interspersed with exempt material that separation by the agency and policing” by the

22 Court would “impose an inordinate burden.” See Lead Indus., 610 F.2d at 86. If so, then

23

     ORDER - 25
             Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 26 of 36




 1 the entire record is rendered exempt because it is not “reasonably segregable” within the

 2 meaning of § 552(b). Id.

 3          Plaintiff has submitted two lists of redacted or withheld documents that it believes

 4 contain factual information, and it asks the Court to review these 101 records in camera.

 5 See Ex. JJ to Staric Decl. (docket no. 35-36) (47 records); Ex. K to Staric Decl. (docket

 6 no. 40-10) (54 records). These materials include (i) comments by Navy staff about a

 7 draft of the Pacific Northwest Electronic Warfare Range Environmental Assessment, 5

 8 (ii) figures or descriptions of transit routes, (iii) noise analysis, (iv) emails among Navy

 9 staff concerning the Olympic Military Operations Areas noise study task, (v) data and/or

10 spreadsheets, (vi) drafts of Appendix J to the NWTT Draft Supplemental EIS/OEIS, and

11 (vii) drafts of responses to inquiries from U.S Representative Derek Kilmer. 6 See id.; see

12 also Exs. O & P to Byrnes Decl. (docket nos. 28-15 & 28-16).

13          The Court DENIES plaintiff’s motion to require the Navy to produce these

14 materials for in camera review. Comments on draft documents and emails among

15

16   5
     Plaintiff has characterized this document, Bates Nos. NCPA00016525–38, as a “[c]omment
   relating to noise.” See Ex. JJ to Staric Decl. (docket no. 35-36 at 2). The filename of the record
17 is “EW_EA_3.3_Noise_30_April_2013_comments20130430,” and the document is described as
   a “pre-decisional draft reflecting the evaluation of information and opinions by Navy staff in
18 preparing the NWTT Draft EA for the EW Range.” See Ex. O to Byrnes Decl. (docket no. 28-15
   at 50). To the extent that plaintiff believes the document contains comments from one or more
19 members of the public about noise, plaintiff appears to be mistaken.
     6
20   Plaintiff has requested in camera review of a forwarded email, Bates Nos. NPCAII00002466–
   2466_0003, summarizing a call with Washington Governor Jay Inslee, and of a document titled
21 “Frink-Comment,” Bates Nos. NPCA00016314–73. See Ex. K to Staric Decl. (docket no. 40-10
   at 3); see also Ex. P to Byrnes Decl. (docket no. 28-16 at 15); Ex. O to Byrnes Decl. (docket
   no. 28-15 at 46). These records were either withheld or redacted under Exemption 6, not
22
   Exemption 5, and they are addressed in the next section.
23

     ORDER - 26
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 27 of 36




 1 Navy staff discussing the tasks they are planning or coordinating are quintessentially

 2 “deliberative” and need not be disclosed. Similarly, figures, descriptions, noise analysis,

 3 data, and spreadsheets that were circulated internally in connection with the preparation

 4 of NEPA documents, but differ from the information included in the publicly-released

 5 versions of those materials, qualify as “deliberative.” Lead Indus., 610 F.2d at 86. To

 6 the extent, however, that the “draft” figures, descriptions, noise analysis, data, and

 7 spreadsheets appear in the “final” records issued pursuant to NEPA, they are merely

 8 duplicative and their production is not dictated by FOIA. Id.

 9         As observed in Lead Indus., the legislative history of FOIA neither requires nor

10 authorizes the Court to “undertake a line-by-line analysis of agency records” to determine

11 whether “some bits of non-exempt material may be found among exempt material,”

12 unless the agency’s assertion of the deliberative-process privilege is facially vague, too

13 sweeping, or suggestive of bad faith. Id. at 88 (quoting Weissman v. CIA, 565 F.2d 692,

14 697-98 (D.C. Cir. 1977)). The burdensome task of in camera review is not undertaken

15 lightly because it is “conducted without the benefit of an adversary proceeding,” which

16 might create “suspicions of unfairness,” see Weissman, 565 F.2d at 697, and it often

17 requires the aid of individuals, perhaps designated as special masters, with expertise in

18 the pertinent fields of study, see Lead Indus., 610 F.2d at 88. Given the Navy’s detailed

19 Vaughn Indices, supporting the conclusion that the records listed by plaintiff are entirely

20 “deliberative,” not “reasonably segregable,” and/or duplicative of documents already

21 made available to the public, the Court concludes that in camera review is not

22 appropriate.

23

     ORDER - 27
               Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 28 of 36




 1                           ii.    Comments from Other Agencies or the Public 7

 2            The parties disagree over whether a regulation, namely 40 C.F.R. § 1506.6(f),

 3 promulgated by the Council on Environmental Quality (“CEQ”) pursuant to its authority

 4 under NEPA, overrides the protections set forth in Exemption 5. As originally adopted in

 5 1978, the CEQ regulation read:

 6            Agencies shall . . . make environmental impact statements, the comments
              received, and any underlying documents available to the public pursuant to
 7            the provisions of [FOIA], without regard to the exclusion for interagency
              memoranda where such memoranda transmit comments of Federal agencies
 8            on the environmental impact of the proposed action. Materials to be made
              available to the public shall be provided to the public without charge to the
 9            extent practicable, or at a fee which is not more than the actual costs of
              reproducing copies required to be sent to other Federal agencies, including
10            the Council.

11 See 43 Fed. Reg. 55,978, 56,001 (Nov. 29, 1978). Effective September 14, 2020, the

12 regulation was amended to provide:

13            Agencies shall . . . [m]ake environmental impact statements, the comments
              received, and any underlying documents available to the public pursuant to
14            the provisions of the Freedom of Information Act, as amended.

15 40 C.F.R. § 1506.6(f); see 85 Fed. Reg. 43,304, 43,371 (July 16, 2020). The final rule

16 was published in the Federal Register after the parties completed briefing on the pending

17 cross-motions for summary judgment. See 85 Fed. Reg. at 43,304.

18
     7
         In its motion for summary judgment, plaintiff challenged the Navy’s withholding of comments
19 received from the public during the “scoping” period. Pla.’s Mot. at 13 & n.5 (docket no. 32).
     In its response, the Navy indicated that it would review the 200 pages of scoping comments
20 listed on the Vaughn Index for the 2018 FOIA Request. See Navy’s Resp. at 21 n.8 (docket
     no. 36). In its subsequent reply in support of its own motion for summary judgment, the Navy
21 represented that, upon further consideration, it would produce “responsive, segregable comments
     from the public for the purposes of this litigation.” See Navy’s Reply at 6 n.2 (docket no. 43).
22 On July 6, 2020, plaintiff acknowledged receipt of the promised scoping comments. See Pla.’s
     Praecipe (docket no. 48). This issue is therefore moot, and the Court will not further address it.
23

     ORDER - 28
             Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 29 of 36




 1          In challenging the Navy’s assertion of the deliberative-process privilege, plaintiff

 2 relied on the wording of the former CEQ regulation, citing Information Network for

 3 Responsible Mining (“INFORM”) v. Bureau of Land Mgmt., 611 F. Supp. 2d 1178

 4 (D. Colo. 2009), for support. Neither INFORM nor the prior version of § 1506.6(f)

 5 supports plaintiff’s view, 8 and the intervening deletion of the language on which plaintiff

 6 based its argument renders plaintiff’s position meritless. The recent amendment to

 7 § 1506.6(f) was aimed at simplifying the paragraph to “make EISs, comments and

 8 underlying documents available to the public consistent with” FOIA, which has been

 9 amended “numerous times since the enactment of NEPA.” 85 Fed. Reg. at 43,338. The

10 removal of the proviso regarding inter-agency memoranda clarifies that the CEQ

11 regulation is not attempting “an implausible repeal” of “a broad federal statute” or the

12 exemptions expressly enumerated by Congress. See City of W. Chicago, 547 F. Supp. at

13 745. Plaintiff’s reliance on § 1506.6(f) to obtain comments from the EPA, National Park

14 Service, and/or U.S. Forest Service 9 on unpublished drafts is misplaced, and the Navy is

15

16   8
     In INFORM, the document redacted by the agency was a draft environmental analysis, which is
   distinct from and serves a different purpose than an EIS, and thus, the former text of the CEQ
17 regulation, which applied only to an EIS, had no relevance. 611 F. Supp. 2d at 1187. Even in
   the context of an EIS, however, the previous CEQ regulation did not extend to inter-agency
18 comments on unpublished drafts. See City of W. Chicago, 547 F. Supp. at 745-46.
     9
19   Plaintiff accuses the Navy of redacting or withholding “several” documents regarding the
   Navy’s application to the U.S. Forest Service for a Special Use Permit, but the only record listed
20 on a Vaughn Index is NPCA00016332–404, titled “Navy-Response-Comments-18Dec15,” and
   described as a “pre-decisional draft reflecting the evaluation of information and opinions by
21 Navy staff and USFS staff related to the Navy’s permit application for the EW Range.” See
   Ex. O to Byrnes Decl. (docket no. 28-15 at 47). Whether this document contains any comments
   by the U.S. Forest Service on the permit application at issue, or merely sets forth the perceptions
22 of Navy staff and proposed responses to feedback from the U.S. Forest Service, is unclear. In
   either event, Dep’t of Interior v. Klamath Water Users Protective Ass’n, 532 U.S. 1 (2001), to
23

     ORDER - 29
             Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 30 of 36




 1 entitled to summary judgment that these inter-agency memoranda are exempt from

 2 disclosure under FOIA.

 3                         iii.    Communications with Contractors

 4          In arguing that the Navy may not assert Exemption 5 with respect to its

 5 communications with contractors, plaintiff relies on a Ninth Circuit decision that it

 6 acknowledges has no precedential effect because the matter was reheard en banc on

 7 September 22, 2020. See Pla.’s Resp. at 23 (docket no. 39) (citing Rojas v. FAA, 927

 8 F.3d 1046 (9th Cir. 2019), reh’g en banc granted, 948 F.3d 952 (9th Cir. 2020)). Not

 9 only was the panel’s decision withdrawn, it was characterized by the dissenting judge as

10 “upend[ing] basic discovery rules,” “disregard[ing] the careful balance Congress struck”

11 when enacting FOIA, and running contrary to the decisions of the First, Second, Fourth,

12 Fifth, Eighth, Tenth, and District of Columbia Circuits. See Rojas, 927 F.3d at 1060

13 (Christen, C.J., concurring in part and dissenting in part). The types of communications

14 occurring between the Navy and its contractors in this matter, see Quay Decl. at ¶ 18

15 (docket no. 45), are the equivalent of intra-agency discussions, and they are protected

16 from disclosure by FOIA Exemption 5.

17

18 which plaintiff cites, does not stand for the proposition that Exemption 5 is inapplicable to the
     Navy’s draft. In Klamath Water Users, the documents sought under FOIA had passed between
19   the Department of the Interior and certain Indian Tribes. Id. at 4. The Supreme Court concluded
     that the materials did not qualify as inter-agency or intra-agency communications because the
20   Indian Tribes were not agencies of the United States, id. at 9 (citing 5 U.S.C. § 552(f) (defining
     “agency”)) and had not been acting in a consultative capacity for the Department of the Interior
     (“DOI”), but rather were advocates before DOI’s Bureau of Reclamation, legitimately advancing
21
     their own interests “at the expense of others seeking benefits inadequate to satisfy everyone,” id.
     at 9-12. In contrast, in this matter, the record at issue is comprised of an agency’s own writings,
22   concerning comments or responses to comments of another agency, and whether the Navy might
     be competing with others for the permit at issue has no relevance.
23

     ORDER - 30
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 31 of 36




 1         3.     Exemption 6: Personal Privacy

 2         Plaintiff contends that the Navy has invoked Exemption 6 inappropriately in two

 3 ways: (i) refusing to identify by name each of the 27 custodians whose materials were

 4 searched for records responsive to the 2016 FOIA Request and the 2018 FOIA Request;

 5 and (ii) redacting the names and email addresses of Navy personnel and contractors from

 6 both the various Vaughn Indices and the voluminous documents produced in redacted

 7 form. Exemption 6 protects “personnel and medical files and similar files the disclosure

 8 of which would constitute a clearly unwarranted invasion of personal privacy.” 5 U.S.C.

 9 § 552(b)(6) (emphasis added). Although the information at issue is not from personnel or

10 medical files, the Supreme Court has construed “similar files” broadly to mean agency

11 records containing information that “can be identified as applying to [an] individual.”

12 See U.S. Dep’t of State v. Wash. Post Co., 456 U.S. 595, 602 (1982).

13         Exemption 6 is different from most of the other FOIA exemptions because it

14 requires the Court to do more than determine whether the material at issue fits within a

15 particular category. The Court must balance conflicting interests, namely the individual

16 interest at stake and the public interest in disclosure, to determine whether production of

17 the requested records would constitute an “unwarranted invasion” of privacy. See Lesar

18 v. U.S. Dep’t of Justice, 636 F.2d 472, 486 & n.80 (D.C. Cir. 1980); see also Amnesty

19 Int’l USA v. CIA, 728 F. Supp. 2d 479, 523 (S.D.N.Y. 2010). Government employees

20 and contractors might not have “as great a claim to privacy as that afforded ordinarily to

21 private citizens,” but they do not entirely forego all claims to privacy “in matters related

22 to official business.” Lesar, 636 F.2d at 487. They have an interest in keeping their

23

     ORDER - 31
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 32 of 36




 1 names out of the public spotlight, avoiding harassing inquiries for access to sensitive

 2 information, and not being subjected to threats or attacks. See Hunton, 248 F. Supp. 3d at

 3 257; Amnesty Int’l, 728 F. Supp. 2d at 523 (government employees “have privacy

 4 interests in the dissemination of their names”). On the other side of the scale, the only

 5 relevant public interest in a FOIA disclosure is to “shed light on an agency’s performance

 6 of its statutory duties” or to otherwise inform citizens about what their government is

 7 doing. See Amnesty Int’l, 728 F. Supp. 2d at 523 (quoting Bibles v. Ore. Natural Desert

 8 Ass’n, 519 U.S. 355, 355-56 (1997)).

 9         In this case, the questions before the Court are (i) whether that public interest is

10 served by compelled production of the identities of records custodians and junior-ranking

11 Navy personnel who authored, received, or were copied on emails, memoranda, or other

12 materials that have been redacted or withheld, and (ii) whether that public interest

13 outweighs the privacy interests of the individuals involved. Plaintiff argues that, because

14 NEPA regulations require “preparers” to be listed in an environmental impact statement,

15 Navy staff and contractors cannot claim any privacy interest. Whether all persons whose

16 names have been redacted qualify, and were disclosed, as “preparers” is unclear. To the

17 extent, however, that their identities are already known to plaintiff, no purpose would be

18 served by simply naming them again. Rather, what plaintiff really seeks is information

19 about the role each person played in the crafting of the NEPA documents at issue. See

20 Pla.’s Mot. at 19 (docket no. 32) (indicating that plaintiff wants to “understand each

21 individual’s level of involvement” and to “track [their] participation in the preparation of

22

23

     ORDER - 32
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 33 of 36




 1 the EIS throughout the process”); see also id. at 20 n.10 (asserting that a person’s identity

 2 correlates with the credibility and materiality of his or her comments).

 3          The relevant CEQ (NEPA) regulation, which was recently renumbered and

 4 slightly modified, offers a framework for considering plaintiff’s FOIA request. It now

 5 reads:

 6          The environmental impact statement shall list the names, together with their
            qualifications (expertise, experience, professional disciplines), of the persons
 7          who were primarily responsible for preparing the environmental impact
            statement or significant background papers, including basic components of
 8          the statement. Where possible, the environmental impact statement shall
            identify the persons who are responsible for a particular analysis, including
 9          analyses in background papers. Normally the list will not exceed two pages.

10 40 C.F.R. § 1502.18 (effective Sep. 14, 2020). This version of the regulation governed

11 when the Navy issued the NWTT Final Supplemental EIS/OEIS on September 18, 2020,

12 but its predecessor also required that, “[w]here possible,” the various analyses in the EIS

13 be traced to their sources. See 40 C.F.R. § 1502.17 (2019); see also 85 Fed. Reg. 43,304,

14 43,332 (July 16, 2020) (indicating that the second sentence was converted to active,

15 rather than passive, voice).

16          The Court has reviewed portions of the NWTT Final Supplemental EIS/OEIS,

17 which is publicly available at https://nwtteis.com/Documents/2020-Northwest-Training-

18 and-Testing-Final-Supplemental-EIS-OEIS/Final-Supplemental-EIS-OEIS, particularly

19 Section 7 (List of Preparers) and Appendices J and K, titled, respectively, “Airspace

20 Noise Analysis for the Olympic Military Operations Area” and “Geographic Mitigation

21 Assessment.” Although the Navy has listed, as it must, all Navy employees and

22 contractors who participated in preparing the NWTT Final Supplemental EIS/OEIS,

23

     ORDER - 33
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 34 of 36




 1 along with their educational qualifications and years of experience, the Navy has not

 2 identified exactly who is responsible for the analyses of most interest to plaintiff, which

 3 are set forth in Appendices J and K.

 4         The Navy is DIRECTED to show cause, on or before December 4, 2020, why it

 5 should not be required to disclose to plaintiff which Navy personnel and contractors

 6 developed Appendices J and K to the NWTT Final Supplemental EIS/OEIS. The Navy is

 7 further DIRECTED to file, on or before December 4, 2020, a declaration describing the

 8 content of the following records as to which plaintiff has requested in camera review:

 9 (i) Bates Nos. NPCAII00002466–2466_0003, summarizing a call with Washington

10 Governor Jay Inslee; and (ii) Bates Nos. NPCA00016314–73, titled “Frink-Comment.”

11 See Ex. P to Byrnes Decl. (docket no. 28-16 at 15); Ex. O to Byrnes Decl. (docket

12 no. 28-15 at 46). This declaration shall also explain why these documents cannot be

13 produced in unredacted form. Plaintiff may include any argument concerning the Navy’s

14 submissions, as required in this paragraph, within the twelve-page supplemental response

15 authorized in Section II.C.2.b of this Order (re: Attorney-Client Privilege). Similarly, the

16 Navy may incorporate any discussion supporting redacting or withholding the materials

17 outlined in this paragraph within the six-page supplemental reply previously allowed.

18         The pending cross-motions for summary judgment are DEFERRED in part with

19 respect to the subjects set forth in the preceding paragraph. Otherwise, with regard to

20 Exemption 6, the Navy’s motion for summary judgment is GRANTED, and plaintiff’s

21 motion for summary judgment is DENIED. Plaintiff may not obtain, by challenging the

22 Navy’s assertion of Exemption 6, what it cannot acquire as a result of Exemption 5,

23

     ORDER - 34
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 35 of 36




 1 namely the insights into the deliberative process that might flow from knowing exactly

 2 who was corresponding with whom, on what timing, and about which subjects.

 3 Moreover, the public has no interest in knowing the identities of records custodians, other

 4 than the three project managers primarily responsible for the NEPA documents at issue;

 5 those project managers’ names appear in the Navy’s declarations concerning its search

 6 for responsive materials, as well as throughout the Vaughn Indices. See Harrison v. Fed.

 7 Bureau of Prisons, 611 F. Supp. 2d 54, 65 (D.D.C. 2009) (deeming “frivolous” a FOIA

 8 plaintiff’s accusation that a search was inadequate because the persons conducting the

 9 search were not named). Finally, the public’s interest in learning the identities of Navy

10 personnel who are not listed as “preparers” in the relevant NEPA documents and who are

11 not decisionmakers, but whose names (and perhaps email addresses or other contact

12 information) appear on records responsive to plaintiff’s FOIA requests, is outweighed by

13 those individuals’ privacy interests. See Amnesty Int’l, 728 F. Supp. 2d at 523-25.

14 Conclusion

15         For the foregoing reasons, the Court ORDERS:

16         (1)    Plaintiff’s motion, docket no. 47, to strike portions of defendant’s reply,

17 docket no. 43, as well as the declarations of Bradford B. Byrnes, docket no. 44, and

18 Commander Erin Quay, docket no. 45, is DENIED.

19         (2)    The Navy’s motion for summary judgment, docket no. 27, is GRANTED in

20 part and DEFERRED in part. Plaintiff’s motion for summary judgment, docket no. 32, is
     DENIED in part, STRICKEN in part as moot, and DEFERRED in part. The deferred
21
     portions of these motions are RENOTED to January 8, 2021.
22

23

     ORDER - 35
            Case 2:19-cv-00645-TSZ Document 50 Filed 11/20/20 Page 36 of 36




 1          (3)    With respect to Exemption 3, on or before December 4, 2020, the parties

 2 shall file a Joint Status Report in the form described in Section II.C.1 on Page 14 of this

 3 Order.

 4          (4)    With respect to Exemption 5 and the documents redacted pursuant to the

 5 attorney-client privilege, on or before December 4, 2020, the Navy shall file revised
     Vaughn Indices and a supplemental declaration as indicated in Section II.C.2.b on
 6
     Page 19 of this Order.
 7
            (5)    With respect to Exemption 6, on or before December 4, 2020, the Navy
 8
     shall (i) show cause why it should not be required to disclose to plaintiff which Navy
 9
     personnel and contractors developed Appendices J and K to the NWTT Final
10
     Supplemental EIS/OEIS, and (ii) file a declaration as required in Section II.C.3 on
11
     Page 34 of this Order.
12
            (6)    Plaintiff’s supplemental response (12 pages or less) is due by December 28,
13
     2020, and the Navy’s supplemental reply (six pages or less) is due by January 8, 2021.
14
            (7)    The Clerk is directed to send a copy of this Order to all counsel of record.
15
            IT IS SO ORDERED.
16
            Dated this 19th day of November, 2020.
17

18

19
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
20

21

22

23

     ORDER - 36
